Name: Commission Regulation (EC) No 1548/2004 of 30 August 2004 amending Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 31.8.2004 EN Official Journal of the European Union L 280/11 COMMISSION REGULATION (EC) No 1548/2004 of 30 August 2004 amending Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 8(3) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (2), and in particular Article 8(e) thereof, Whereas: (1) Commission Regulation (EEC) No 1722/93 (3) lays down the conditions for granting a production refund on starch and certain starch products obtained in particular from rice and broken rice. Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (4) no longer provides for the possibility of granting that refund. The provisions on that category of starch should therefore be removed from Regulation (EEC) No 1722/93 with effect from 1 September 2004, the date from which Regulation (EC) No 1785/2003 applies. (2) As a result, the validity of refund certificates for starch obtained from rice or broken rice should be limited to 31 August 2004. (3) In accordance with Article 3 of Regulation (EEC) No 1722/93, the method for calculating the production refund is based, in particular, on the market price of maize taking into account the price levels noted for wheat. In the case of maize, this provision should be made more explicit both as regards the geographical origin of the maize and certain limits to be applied to the price levels where there is a significant increase. Since taking wheat prices into account has not had any practical effect in the past on calculating the amount of the refund, that reference should be deleted. (4) The special provisions for esterified and etherified starches have proved disproportionate where the amount of the refund is relatively small; a maximum amount should be introduced below which these conditions need not be fulfilled. (5) Regulation (EC) No 1722/93 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1722/93 is hereby amended as follows: 1. the title is replaced by the following: Commission Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 concerning production refunds in the cereals sector.; 2. the first subparagraph of Article 1(1) is replaced by the following: A production refund (hereinafter called refund) may be granted to natural or legal persons using starch extracted from wheat, maize or potatoes, or certain derived products, in the manufacture of the goods listed in Annex I.; 3. Article 3(2) is replaced by the following: 2. The refund per tonne of starch of maize, wheat, barley or oats shall be calculated in particular on the basis of the difference, multiplied by a coefficient of 1,60, between: (a) the maize market price in France, valid during the five days preceding the day of fixing; and (b) the average of the representative cif Rotterdam import prices used for the determination of the import duties on the maize, noted during the five days preceding the day of the beginning of application. For the purposes of calculating the difference referred to in the first subparagraph, the following rules shall apply: (a) if the maize market price referred to in point (a) is higher than the intervention price but less than 155 % of that price, the price to be taken into account shall be the intervention price plus half the difference between the real price and the intervention price; (b) if the maize market price referred to in point (a) is higher than 155 % of the intervention price, the price to be taken into account shall be the intervention price plus 27,5 % of the intervention price. For potato starch a different rate may be set that reflects the minimum price indicated in Article 8(1) of Regulation (EEC) No 1766/92. In that case, the calculation shall be made on the basis of the maize market price in France referred to in point (a) of the first subparagraph, up to a limit of 115 % of the intervention price. During July, August and September, the maize price referred to in point (a) of the first subparagraph shall be reduced by the difference between the intervention price for wheat valid in June and that valid in July, save if the price of maize referred to in point (a) of the first subparagraph corresponds already to that valid for the new harvest.; 4. In Article 9, the following is added to the first subparagraph of paragraph 2: However, where the amount of the production refund is less than EUR 16/tonne of starch, the security shall not be required and the verification and control measures provided for in Article 10 of this Regulation shall not apply.; 5. Annex II is amended as follows: (a) in the table in part A, the line relating to rice starch is deleted; (b) in footnote 1, rice is deleted; (c) in footnote 4, rice is deleted. Article 2 The validity of refund certificates for starch obtained from rice or broken rice shall be limited to 31 August 2004. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 1(1), (2) and (5) shall apply from 1 September 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by the 2003 Act of Accession. (3) OJ L 159, 1.7.1993, p. 112. Regulation as last amended by Regulation (EC) No 216/2004 (OJ L 36, 7.2.2004, p. 13). (4) OJ L 270, 21.10.2003, p. 96.